Case 2:17-cr-20775-RHC-RSW ECF No. 47, PagelD.255 Filed 01/18/21 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
Case No. 17-cr-20775
Vv.
Hon. Robert H. Cleland
DINO BUCCI,
Defendant.

STIPULATION TO ADJOURN SENTENCING

The parties, through undersigned counsel, stipulate to adjourning Dino
Bucci’s sentencing for approximately six months. Bucci has provided assistance to
the government’s investigation, including by agreeing to testify in this case. The
parties believe that the Court would be most informed and the government would
be best able to make a determination about Bucci’s substantial assistance, after the

trial in this case and therefore request that Bucci’s sentencing be adjourned.
Case 2:17-cr-20775-RHC-RSW ECF No. 47, PagelD.256 Filed 01/18/21 Page 2 of 2

 

 

 

 

IT IS SO STIPULATED:

For the United States of America: For the Defendant:

MATTHEW SCHNEIDER

United States Attorney

s/Steven P. Cares s/Stephen T. Rabaut (by consent)

STEVEN P. CARES STEPHEN T. RABAUT

Assistant United States Attorney Attorney for Dino Bucci

211 W. Fort Street, Suite 2001 16931 19 Mile Rd., Ste. 100

Detroit, MI 48226 Clinton Township, MI 48038

Phone: (313) 226-9139 Phone: 586-263-1600

Steven.Cares@usdoj.gov SRabautLaw@me.com
lb fa

Dated: [-1G-74R| Wry Huw

Dino Bucci
